Citation Nr: 1143712	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-13 289A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for upper respiratory infection.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for impotency.

5.  Entitlement to service connection for prostatitis.

6.  Whether new and material evidence has been presented to reopen the claim of service connection for chloracne.






REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty service from August 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal a rating decision in January 2006 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript is in the Veteran's file.    

In May 2011, the Veteran failed to appear for a hearing before the Board. 

In November 2011, the Veteran's representative submitted argument on the claims the Veteran had already withdrawn.  As the claims are withdraw the argument is moot. 

The claim of service connection for prostatitis and the new and material evidence claim for chloracne are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, in writing the Veteran notified the Board that he was withdrawing the appeal on the claims of service connection for sinusitis, an upper respiratory infection, kidney stones, and impotency.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the claims of service connection for sinusitis, an upper respiratory infection, kidney stones, and impotency.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204.  

In a statement in writing in May 2011, the Veteran withdrew from the appeal the claims of service connection for sinusitis, an upper respiratory infection, kidney stones, and impotency.    

As the claims of service connection are withdrawn, there remains no allegation of error of fact or of law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal of the claims of service connection for sinusitis, an upper respiratory infection, kidney stones, impotency is dismissed.


REMAND

In the rating decision in January 2006, the RO denied service connection for prostatitis and the new and material evidence claim for chloracne.  In March 2006, the Veteran filed a notice of disagreement as to the claims. 

As the RO has not had the opportunity to issue a statement of the case addressing the claims, the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action. 

Furnish the Veteran and his representative a statement of the case on the claim of service connection for prostatitis and the new and material evidence claim for chloracne.  In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


